DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amendment dated 12/20/21, claims 1, 2, 4-8 are currently pending in the application.

Claim Objection
Claim 1 is objected to because of the following: 
Claim 1 recites the limitation “constitutional unit (A) derived from monomer (A) such that a group comprising (meth)acrylyloyloxy group or a (meth)acryloylamino group”, i.e. “(A)” in the limitation refers to a constitutional unit as well as to a monomer. Although the claim does not rise to the level of indefiniteness under 112(b), Applicants are advised to amend to the limitation to improve clarity. Additionally, a portion of the wherein clause may be amended for brevity to convey that the constitutional unit derived from a monomer (A) comprises a (meth)acryloyloxy group or a (meth)acryloylamino group which is bonded to one end of the listed molecular chains of (i) to (iii).
Appropriate corrections and/or clarifications are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation “the polymer contained in a state of being not ionized substantially”. The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this regard, the specification at [0022] and [0023] discloses the following:
[0022] With respect to the polymer in which a carboxy group or an amino group is introduced, these groups form a hydrogen bond or an ionic bond with a pigment, and therefore the polymer easily adsorbs to the surface of the pigment…

[0023] The carboxy group or the amino group introduced in the polymer is preferably not neutralized so as not to be ionized. That is, the polymer that is used as the dispersant is contained in a state of being not ionized substantially in the aqueous pigment dispersion.

Thus, in an aqueous pigment dispersion liquid comprising a pigment and a dispersant (as in claim 1), according to [0022], the carboxy group or an amino group (of the polymer) form a hydrogen bond or an ionic bond with a pigment, i.e. the polymer forming an ionic bond with the pigment would be in an ionized state. According to [0023], the carboxy group or the amino group introduced in the polymer is “preferably” not neutralized so as not to be ionized. Furthermore, the pH of the claimed dispersion is 3.0-8.4, i.e. encompasses an alkaline pH greater of than 7, wherein carboxy groups present in constitutional unit (B) (of polymer block B) would necessarily be neutralized and be present in an ionized state. Thus, the limitation “the polymer contained in a state of being not ionized substantially” renders claim 1 indefinite because the specification does not provide a measure of the permissible degree of ionization (of a polymer comprising ionic groups) that would meet the claimed limitation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2, 4-8 are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over rejected over Li et al. (US 8,591,021 B2).
Li teaches a polymeric dispersant block copolymer comprising an A block and a B block, wherein the A block is a segment having a block size of about 5 to about 18 units, and comprises at least 50% by weight of a monomer, having the following structure:
CH2=CRC(O)O(CHR1CH2O)nR2
wherein R and R1 are H, or methyl; R2 is alkyl of 1-4 carbon atoms or phenyl; and n is about 1 about 20; and the B block is a segment comprising an ionic monomer and at least one hydrophobic monomer, wherein the dispersant comprises a crosslinkable moiety (Ab, col. 5, lines 3-26). As the ionic monomer in the B block, the reference teaches ionic/potentially monomers, such as methacrylic acid, acrylic acid, maleic acid, maleic acid monoester, itaconic acid, itaconic acid monoester (i.e. read on monomer (B) having a carboxy group), and monomers such as N,N-dimethylaminoethyl methacrylate, N,N-diethylaminoethyl methacrylate, N,N-dimethylaminoethyl acrylate, N,N-diethylaminoethyl acrylate, t-butylaminoethyl methacrylate, t-butylaminoethyl acrylate, vinyl pyridine and N-vinyl pyridine (read on monomer (B) having an amino group) (col. 5, line 45-col. 6, line 47). Additionally, disclosed structure of monomer in block (A) overlaps in scope with claimed monomer (A) comprising molecular chains of formula (i) (i.e. R1= R2=H in the above structure), and with formula (ii) (i.e. R1=H and R2=alkyl of 1 carbon atom). Furthermore, the reference teaches that the number of units in the A block may be about 5 to about 18, the number of units in the B block may be about 15 units to about 80 units (col. 4, lines 13-18), the ratio of ionic to potentially ionic monomer in the B block may range from about 15 to about 80, and that the A block can contain also contain other monomers (col. 5, lines 27-28), i.e. the A block may also contain monomers comprising oxyethylene units in the above cited structure exclusively.
Li further teaches solid particles, such as colorants including pigments, a polymeric dispersant to disperse the solid particles in an aqueous vehicle, i.e. comprises water (col. 2, line 64- col. 3, line 35-64), an aqueous dispersion having a pH of at least about 8.0 (Ab.), and polymeric dispersants having a number average molecular weight (Mn) of about 2,000 to about 20,000 Daltons (col. 4, lines 32-34).
The prior art fails to disclose an aqueous pigment dispersion (1) comprising a polymer having a content of oxyethylene unit derived from the monomer (A) in the range of 50 to 90% by mass of the total polymer, (2) comprising a polymer in a state of not being ionized substantially, wherein (3) the polymer has a number average molecular wt. (i.e. Mn) of 4,000-15,000 and the aqueous dispersion has a pH of 3-8.4, in one single embodiment as in the claimed invention (claim 1).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), Li teaches that the A block may include about 5 to about 18 of monomer units having oxyethylene units, wherein each monomer may include about 1 to about 20 oxyethylene units, and that the A block may contain monomers including oxyethylene units exclusively (col. 4, lines 12-14, ref. claim 5). Additionally, the number of units in the B block may be about 15 units to about 80 units, and the disclosed constituent monomers of the B block may be an ionic/potentially ionic monomer, such as (meth)acrylic acid, vinylpyridine or N,N-dimethylaminoethyl(meth)acrylate, and a hydrophobic monomer such as methyl methacrylate, ethyl methacrylate or butyl methacrylate (col. 5, lines 27-28, col. 4, lines 5-18, col. 6, lines 6-19, 39-45). Thus, the oxyethylene content of the disclosed polymer dispersant including an A block with oxyethylene units, and a B block with ionic/potentially ionic monomers and hydrophobic monomers, overlaps in scope with the claimed range. For instance, the calculated mol. wt. ethyleneoxy units from A block having 10 units of monomer polyethyleneglycol acrylate methyl ether, said units being derived from a monomer having 10 oxyethylene units (formula wt. 44) is 4400, i.e. mol. wt. contribution of ethyleneoxy segment=10x10x44=4400. The calculated mol. wt. of A block=526x10=5260. The calculated mol. wt. of a B block having 16 units total, with acrylic acid (AA) as ionic/potentially ionic monomer and methyl methacrylate as the hydrophobic monomer in a 1:1 ratio is about 1378 (i.e. formula wt. of AA=72.1, formula wt. of MMA=100.1, B block mol. wt. =72.1x8+100.1x8=1378). The calculated mol. wt. of the A-B block polymer is 5260+1378=6638. The calculated wt.% of oxyethylene units in the polymer about 66%, i.e.  (4400x100)/6638.
With regard to (2), Li teaches that the ionic character of the copolymer is derived from the ionic monomer R9R10C=R11Z, wherein R9 and R10 are H or alkyl, aryl, arylalkyl group having 1-20 carbon atoms, and Z is an ionic or potentially ionic moiety, and Z group may be present as its hydrogen form or as a salt form (col. 6, lines 20-38). Disclosed Z group in its hydrogen form corresponds to a polymer being in a state of not being ionized and meets the claimed invention.
With regard to (3), Li teaches an aqueous dispersion having a pH of at least about 8 (Ab.), comprising a polymer of Mn of about 2,000 to about 20,000 Daltons (col. 4, lines 32-34).
Given the teaching in Li on aqueous dispersions of pH at least 8, on A-B block polymer dispersant and number of units present with A and B blocks, on the range of ethyleneoxy units in the monomer of block A, on monomers with carboxy or amino groups as suitable ionic/potentially ionic monomer for block B, and that Z groups on the ionic/potentially ionic monomer may be in hydrogen substituted form, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare an aqueous dispersion of pH in the overlapping range of about 8 to about 8.4, comprising an A-B block dispersant polymer comprising oxyethylene units within the claimed range, wherein the Z group of the ionic/potentially ionic monomer in B block is in hydrogen form, thereby rendering obvious the claimed invention (claim 1).
With regard to claim 2, Li obviates the compositional limitations of an aqueous pigment dispersion of claim 1. Thus, it would have been obvious to a skilled artisan to reasonably expect Li’s dispersions that overlap in scope with claim 1 to be capable of being a pigment dispersion liquid for an emulsion polymerized toner, absent evidence to the contrary.
With regard to claim 4, Li teaches (meth)acrylic acid as a suitable ionic/potentially ionic monomer (col. 4, lines 36-47). Additionally, the disclosed polymer has an acid value in the range of about 40 to about 220 mg KOH/g polymer solids (col. 6, lines 52-56). The calculated wt.% of acrylic acid for providing an acid value of about 40 to about 220 falls within the claimed range. For instance, a polymer having an acid value of 50 would include about 6.4 wt.% acrylic acid (FW KOH=56.1, FW of acrylic acid= 72.01, acid value 50=50/56.1 mmol KOH=0.89 mmol KOH=0.89 mmol acrylic acid=0.89x72.06 mg of acrylic acid/g of polymer=6.4 wt.% acrylic acid).
With regard to claim 6, Li teaches an average pigment particle size as measured by dynamic light scattering is less than about 500 nm, and typically encompasses less than about 300nm (col. 3, lines 24-26).
With regard to claim 7, Li teaches a pigment dispersion comprising a pigment and polymer dispersant in amounts within the claimed range (col. 14, lines 55-60), i.e. a pigment loading at 23 wt. %, and the calculated wt.% of polymer dispersant (present as 45.1% solids) in the dispersion, based on the content of pigment is 46.5 %, i.e. 153.6x100/330= 46.5%). In view of the general disclosure which teaches that Z groups may be in hydrogen form, it would have been obvious to a skilled artisan to prepare pigments dispersion comprising Z groups in hydrogen form and including a pigment and dispersant in amounts as in the claimed invention. 

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over rejected over Li et al. (US 8,591,021 B2), in view of Sano et al. (US 2002/0007765 A1).
The discussion with regard to Li as applied to claim 1 above is incorporated herein by reference. Li teaches an ink jet ink comprising an aqueous dispersion comprising solid particles, such as a pigment, and a pigment dispersant (Ab., col. 2-3, bridging paragraph). The reference further teaches that a wide variety of pigments may be used, such as yellow pigment # 14, 74, 95, 110, 114, 128 (col. 3, lines 27-41). Li further teaches a pigment dispersant comprising units derived from monomers having an amino group and may be in hydrogen form (col. 6, lines 42-46).
Although Li is silent with regard to an aqueous dispersion comprising Pigment Yellow 185 as in the claimed invention, it is noted that at Li is open to a wide variety of pigment. Additionally, the secondary reference to Sano teaches that pigments employed for yellow ink may be C. I. Pigment Yellow 74, C. I. Pigment Yellow 95, C. I. Pigment Yellow 110, C. I. Pigment Yellow 114, C. I. Pigment Yellow 128 or C. I. Pigment Yellow 185, in addition to those disclosed in [0062]. Thus, Sano teaches art recognized yellow pigments # 14, 74, 95, 110, 114, 128 as taught by Li, in addition to Pigment Yellow 185. Given the teaching in Sano on suitable yellow pigments for preparing yellow inks, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare Li’s aqueous dispersion comprising a pigment dispersant and any art recognized yellow pigment, including Sano’s Pigment Yellow 185, wherein Li’s dispersant polymer comprises a B block comprising amino group in hydrogen form, with a reasonable expectation of success (obviates claim 5).
With regard to claim 8, Sano teaches Pigment Yellow 185 as a suitable yellow pigment for inks. Additionally, Li teaches a pigment content at 23 wt.% (col. 14, lines 50-60). As stated in paragraph 20 above, in view of the general disclosure teaching that ionic Z groups may be in hydrogen substituted form, it would have been obvious to a skilled artisan to prepare a pigment dispersion comprising ionic groups in hydrogen substituted form, and including Pigment Yellow 185 in an amount within the claimed range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimonaka et al. (US 9,732,176 B2, US 9,998,480 B2) teach pigment dispersions comprising a pigment dispersant and a pigment, wherein the pigment dispersant is a graft copolymer formed though living radical copolymerization using two or more monomers including methacrylate A having an acidic or a basic group, and a methacrylate-based macromonomer B having a polymer chain, such as a polyether chain, and a methacrylate residue at one terminal.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762